801 N.E.2d 947 (2004)
207 Ill. 2d 604
280 Ill. Dec. 2
In the Matter of STEVEN P., etc. (People State of Illinois, respondent, v. Steven P., petitioner).
No. 97163.
Supreme Court of Illinois.
January 28, 2004.
Petition for leave to appeal denied.
In the exercise of this Court's supervisory authority, and in light of the People's factual and legal concessions, the Appellate Court, Fourth District, is directed to vacate its judgment in People v. Steven P., 343 Ill.App.3d 455, 278 Ill. Dec. 153, 797 N.E.2d 1071. The appellate court is further directed to enter a judgment reversing and vacating the Champaign County Circuit Court order granting the People's petition for authorization of electroconvulsive therapy and involuntary administration of medication, and remanding for compliance with the statutory requirements of 405 ILCS 5/2-102(a-5).